Case 1:19-cv-04834-JPH-TAB Document 15 Filed 09/18/20 Page 1 of 5 PageID #: 65




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

STEPHEN S. HART,                              )
                                              )
                        Plaintiff,            )
                                              )
                   v.                         )   No. 1:19-cv-04834-JPH-TAB
                                              )
MADISON CO. SHERIFF'S DEPT.,                  )
DANIEL J. KOPP,                               )
COURTENEY LEANNE STATON,                      )
SAMANTHA GREEN,                               )
                                              )
                        Defendants.           )

                                        ORDER

      On June 1, 2020, the Court screened Plaintiff Stephen Hart's as directed

under 28 U.S.C. § 1915A(a), (c). Dkt. 10. Mr. Hart's complaint alleged that the

defendants violated his constitutional rights during an investigation in an

ongoing state criminal action. Dkt. 1. Because the Court could not "discern

within [the complaint] any plausible federal claim against any defendant," the

Court ordered it dismissed unless Mr. Hart filed an amended complaint or

showed cause. Dkt. 10. Now Mr. Hart has filed an amended complaint, dkt.

12, which the Court again screens. See 28 U.S.C. § 1915A. For the reasons

below, all claims must be DISMISSED.

                              I.     Screening Standard

      The Court must dismiss any claim that is frivolous or malicious, fails to

state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, the

Court applies the same standard as when addressing a motion to dismiss
                                          1
Case 1:19-cv-04834-JPH-TAB Document 15 Filed 09/18/20 Page 2 of 5 PageID #: 66




under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017). To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
      allows the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      A. The Complaint

      To start, although the original complaint named four defendants: (1) the

Madison County Sheriff's Department; (2) Daniel Kopp, Madison County

Prosecutor; (3) Courtney Leanne Staton, Indiana Attorney General; and (4)

Samantha Mitchell Green, Madison County Prosecutor's Office, Mr. Hart asks

to remove all but Mr. Kopp. Id. As a result, the clerk of the Court is

directed to remove all defendants but Daniel Kopp from the docket.

      Mr. Hart also seeks to add Detective T. Naselroad from the Madison

County Sherriff's Department as a defendant. Dkt. 12. Therefore, the clerk of

the Court is directed to include Detective T. Naselroad as a defendant on the

docket.

      Moving to the substance, Mr. Hart's allegations appear to stem from an

ongoing state criminal case. Dkt. 12. According to the complaint, during a

criminal investigation in 2018, Madison County Sherriff Department Detective

Naselroad interrogated Mr. Hart without counsel present. Id. Mr. Hart claims


                                         2
Case 1:19-cv-04834-JPH-TAB Document 15 Filed 09/18/20 Page 3 of 5 PageID #: 67




that he told the detective that he "wanted counsel present after [Detective

Naselroad] asked if [Mr. Hart] wished to have counsel present." Id. During the

interrogation, "threats [were] made and coercion used against" Mr. Hart. Id.

Mr. Hart alleges that Madison County Deputy Prosecutor Daniel J. Kopp used

the fruits of this interrogation to "make up criminal charges" on a "sworn

affidavit of probable cause" to the Madison County Circuit Court. Id.

      Mr. Hart alleges that this conduct violates his constitutional rights, so he

first seeks declaratory relief under 42 U.S.C. § 1983. Id. He also seeks

dismissal of the ongoing criminal case. Id.

      B. Discussion

      The complaint must be DISMISSED for failure to state a claim. The

U.S. Supreme Court has held that Younger abstention "preclude[s] federal

intrusion into ongoing state criminal prosecutions." Sprint Commc'ns, Inc. v.

Jacobs, 571 U.S. 69, 78 (2013); see Younger v. Harris, 401 U.S. 37 (1971). This

doctrine prevents federal courts from providing a plaintiff with declaratory relief

when he is subject to a pending state court criminal prosecution. See Samuels

v. Mackell, 401 U.S. 66, 73 (1971). As a result, "federal courts must abstain

from interfering with state court criminal proceedings involving important state

interests as long as the state court provides an opportunity to raise the federal

claims and no 'exceptional circumstances' exist." Cole v. Beck, 765 F. App'x

137, 138 (7th Cir. 2019).

      Here, Mr. Hart's complaint indicates that the state criminal case has not

concluded. See dkt. 12 (demanding "the case against myself be dismissed").


                                        3
Case 1:19-cv-04834-JPH-TAB Document 15 Filed 09/18/20 Page 4 of 5 PageID #: 68




He has also not established extraordinary circumstances warranting departure

from the ordinary abstention rule. Because Indiana's state criminal case has

not concluded, this federal court cannot act on Mr. Hart's request for

declaratory relief. As a result, to the extent Mr. Hart's complaint seeks

declaratory relief, his claims must be DISMISSED.

      Liberally construed, Mr. Hart's complaint also serves as a petition for

habeas corpus under 28 U.S.C. § 2241. See dkt. 12. However, "[r]elief for state

pretrial detainees through a federal petition for a writ of habeas corpus is

generally limited to speedy trial and double jeopardy claims, and only after the

petitioner has exhausted state-court remedies." Olsson v. Curran, 328 F. App'x

334, 335 (7th Cir. 2009)

      Mr. Hart has presented neither speedy trial nor double jeopardy claims.

Dkt. 12. Moreover, he has provided no evidence that he has exhausted state-

court remedies. As a result, to the extent his complaint serves as a petition for

habeas corpus from pre-trial state detention, his claims must be DISMISSED.

                                II.   Conclusion

      For the reasons above, the complaint must be DISMISSED for failure to

state a claim. Mr. Hart shall have through October 17, 2020 to show cause

why Judgment consistent with this Entry should not issue. See Thomas v.

Butts, 745 F.3d 309, 313 (7th Cir. 2014) (Court must "first fir[e] a warning




                                        4
Case 1:19-cv-04834-JPH-TAB Document 15 Filed 09/18/20 Page 5 of 5 PageID #: 69




shot" before dismissing a complaint). Failure to do so in the time allotted will

result in dismissal of this action without further notice.

      The clerk of the Court is directed to remove: (1) the Madison County

Sheriff's Department; (2) Courtney Leanne Staton, Indiana Attorney General;

and (3) Samantha Mitchell Green, Madison County Prosecutor's Office, from

the docket. The clerk of the Court is also directed to include Detective T.

Naselroad as a defendant on the docket.

SO ORDERED.

Date: 9/18/2020




Distribution:

STEPHEN S. HART
106096
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                        5
